Name: Commission Implementing Regulation (EU) NoÃ 1387/2011 of 14Ã December 2011 correcting the Finnish, French, Hungarian, Italian, Polish, Portuguese, Slovak and Spanish versions of Regulation (EC) NoÃ 951/2006 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 318/2006 as regards trade with third countries in the sugar sector
 Type: Implementing Regulation
 Subject Matter: trade;  beverages and sugar;  tariff policy;  trade policy
 Date Published: nan

 29.12.2011 EN Official Journal of the European Union L 345/20 COMMISSION IMPLEMENTING REGULATION (EU) No 1387/2011 of 14 December 2011 correcting the Finnish, French, Hungarian, Italian, Polish, Portuguese, Slovak and Spanish versions of Regulation (EC) No 951/2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Article 85 and Article 161(3), in conjunction with Article 4 thereof, Whereas: (1) Following the amendment of Commission Regulation (EC) No 951/2006 (2), by Commission Regulation (EC) No 1055/2009 (3), it was noted that the Finnish, French, Hungarian, Italian, Polish, Portuguese, Slovak and Spanish versions of Regulation (EC) No 951/2006 contain an error in Article 7b(3), as regards the starting date for submitting applications for export licences. (2) Regulation (EC) No 951/2006 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Finnish, French, Hungarian, Italian, Polish, Portuguese, Slovak and Spanish versions. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 290, 6.11.2009, p. 64.